DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over HAJENDRAN et al. (US 2008/0027711) hereinafter referenced as HAJENDRAN in view of FOGEL et al. (US 2010/0138724) hereinafter referenced as FOGEL.  
As per claim 1, HAJENDRAN discloses ‘systems and methods for including an identifier with a packet associated with a speech signal’ (title) providing ‘wireless communication’ between ‘mobile station’ and ‘base station’ with ‘communication device’ (Figs. 33, 41, p(paragraph)213, p265-p270), comprising:
determining (‘determination’), based on a communication connection request sent by a handset (read on  ‘portable device’ for ‘wireless communications’, ‘VoIP handset’, or ‘mobile station’, in a broad sense), whether a base station (‘3304’) satisfies a wideband (WB) voice communication requirement (read on ‘whether the encoder 3402 acted as a WB coder and encoded frame as a wideband half-rate (WB-HR) frame’, or selectable ‘encoding mode’/‘encoder’ based on classified ‘speech frames’ by ‘comparing parameters with ‘threshold’/‘ceiling values’ (i.e. satisfying the comparison) and ‘rate command signal’) of the handset, and returning (determining) communication [acknowledgment] information (such as information related to the ‘encode mode’ or type of ‘coders’ (such as ‘WB coder’ or ‘NB coder’) to be used) (Figs. 33-35, 37-38, 41, and p207, p213-p215, p223-p224, p231-233); and 
enabling the base station to perform WB voice communication (read on ‘encode frame’ with ‘wideband’)  with the handset if the communication [acknowledgment] information is [a positive acknowledgment] (regarding selecting ‘an encoding mode’/‘encoder’ corresponding to ‘WB coder’), or enabling the base station to perform narrowband (NB) voice communication (read on ‘encode frame’ with ‘narrowband’) with the handset if the communication [acknowledgment] information is [a negative acknowledgment] (regarding selecting ‘an encoding mode’/‘encoder’ corresponding to ‘NB coder’) (Figs. 34-35, 37-38, and p207, p215-217, p220-p224, p231-p238).  
It is noted that HAJENDRAN does not expressly disclose “a digital enhanced cordless telecommunication (DECT)” and a related (positive/negative) “acknowledgement” information.  However, the same/similar concept/feature is well known in the art as evidenced by FOGEL who discloses ‘adaptive error protection for wireless communications’ (title), comprising ‘method’ (abstract) and ‘an enhanced communication system’ comprising ‘base station’ and ‘wireless handset’ using ‘DECT standard’ (Fig. 1, p48), providing ‘sending’ (‘to receive’) acknowledgement (read on communication acknowledgement information) from one part to another (i.e. between the ‘base station’ and ‘handset’) for ‘using’ different ‘error protection (EP) level’ (p67, p84), and using different coding protocols accordingly (such as ‘G.727 for narrow band NB voice’, or ‘G.722 for wide band WB voice’) (p86).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that sending/receiving (or returning) acknowledgement for initiating/changing/selecting different EP level between base station and handset could be used in the same/similar way for selecting one of two different encoding modes (or coder types, such as WB coder or NB coder) between base station and handset, and to combine the teachings of HAJENDRAN and FOGEL together by providing a mechanism of sending/receiving (or returning) acknowledgement information for selecting one of two encoding modes (or coder types including WB coder or NB coder) from one part to another (i.e. between base station and handset) in wireless communication system using DECT standard, as claimed, for the purpose (motivation) of offering enhanced communication system to enhance the range for wireless communications and/or to improve the communication throughput (FOGEL: p48, p50, p76;  Note: in this case, the limitation regarding ‘DECT’ recited in preamble could also be interpreted as intended use or field of use without giving a patentable weight). 
As per claim 2 (depending on claim 1), HAJENDRAN in view of FOGEL further discloses that “wherein the base station is provided with a first voice codec, wherein the first voice codec (read on the ‘WB coder’ corresponding ‘coding’ with ‘wideband half rate’, such as  such as coding protocol ‘G.722’) supports WB voice communication that uses a bit rate less than or equal to a preset bit rate, and the preset bit rate comprises 32 kbps (wherein ‘wideband half rate’ of full rate of ‘64kbps for G.722’ is 32kbps)” (HAJENDRAN: Fig. 34, p94, p216, p223; FOGEL: p55, p86).
As per claim 3 (depending on claim 1), HAJENDRAN in view of FOGEL further discloses that “the base station is provided with a first voice codec and a second voice codec, wherein the first voice codec (read on the ‘WB coder’ for ‘coding’ with ‘wideband half rate’, such as using coding protocol ‘G.722’) supports WB voice communication that uses a bit rate less than or equal to a preset bit rate (such as a ‘wideband half rate’ of ‘G.722’), the second voice codec (read on the ‘NB coder’ with ‘coding’ for ‘narrow band NB voice’, such as using coding protocol ‘G.727’) supports NB voice communication that uses a bit rate less than or equal to the preset bit rate (such as ‘32KBPS’ for ‘G.727’), and the preset bit rate comprises 32 kbps (wherein both ‘wideband half rate’ of G.722’ and the rate for G.27 are 32kbps)” (HAJENDRAN: Fig. 34, p94, p216, p223; FOGEL: Fig. 1.p52, p55, p86).
As per claim 4 (depending on claim 1), the rejection is based on the same reason described for claim 3, because it also reads on the limitation(s) of claim 4 (also see HAJENDRAN: Fig. 34, p215-p222; FOGEL: p48-p55).
As per claim 6 (depending on claim 3), the rejection is based on the same reason described for claims 1 and 3, because it also reads on the limitation(s) of claim 6.
As per claim 7 (depending on claim 2), the rejection is based on the same reason described for claims 1 and 2, because it also reads on the limitation(s) of claim 7.
As per claim 8 (depending on claim 3), the rejection is based on the same reason described for claims 1 and 3, because it also reads on the limitation(s) of claim 8.
As per claim 9 (depending on claim 4), the rejection is based on the same reason described for claims 1 and 3, because it also reads on the limitation(s) of claim 8.
As per claims 10, 12-14 and 16, they recite an apparatus.  The rejection is based on the same reasons described for claims 1-4 and 6 respectively, because the apparatus claims and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step. 
As per claim 11 (depending on claim 10), HAJENDRAN in view of FOGEL further discloses that “the wireless transceiver module (read on a combined mechanism including ‘transceiver’/‘audio transceiver’ and ‘processor’/‘DSP’ in a ‘base station’) comprises a DECT radio frequency transceiver (including ‘audio transceiver’ associated with ‘DECT standard’) sand a processor (or ‘DSP’)” (HAJENDRAN: Fig. 41, ‘4120’, ‘4102’/ ‘4116’; FOGEL: Fig. 7, ‘712’, p85-89).  
As per claim 17 (depending on claim 12), HAJENDRAN in view of FOGEL further discloses that “a computing power module (read on ‘a combination of computing device(s)’ including ‘a processor’ in light of the specification), configured to compress a bit rate of a WB voice signal (such as ‘64kbps’ as full rate of ‘G.722’ corresponding to ‘WB voice’) to the preset bit rate (such as ‘wideband half rate’ with ‘32kbps’, as stated above), wherein the computing power module comprises a processor (or DSP or microprocessor’)” (HAJENDRAN: p273, p94; FOGEL: p86).  
As per claim 18 (depending on claim 13), the rejection is based on the same reason described for claim 17, because the claim recites the same/similar limitation(s) as claim 17.
As per claim 19 (depending on claim 14), the rejection is based on the same reason described for claim 17, because the claim recites the same/similar limitation(s) as claim 17.
As per claim 20, it recites a system. The rejection is based on the same reason described for claim 10, because the rejection with combined teachings also reads on the limitation(s) of claim 20, wherein claimed modules for a handset second has same/similar functions/features as that of base station (functioned as ‘communication pair’, also see HAJENDRAN: Figs. 34, 41; FOGEL: Figs. 1, 7, p85).

Allowable Subject Matter
Claims 5 and 15 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
August 28, 2022
/QI HAN/Primary Examiner, Art Unit 2659